


110 HR 5838 IH: Teaching and Research Assistant

U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5838
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2008
			Mr. George Miller of
			 California (for himself, Mr.
			 Grijalva, Mr. Tierney, and
			 Mr. Andrews) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the National Labor Relations Act to apply the
		  protections of the Act to teaching and research assistants.
	
	
		1.Short titleThis Act may be cited as the
			 Teaching and Research Assistant
			 Collective Bargaining Rights Act.
		2.DefinitionSection 2(3) of the National Labor Relations
			 Act (29 U.S.C. 152(3)) is amended—
			(1)by striking (3) and
			 inserting (3)(A); and
			(2)by adding at the end the following:
				
					(B)The term employee includes a
				student enrolled at an institution of higher education (as defined in section
				101 or 102 of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002), other
				than an institution of a State or political subdivision) who is performing work
				for remuneration at the direction of the institution, whether or not the work
				relates to the student’s course of
				study.
					.
			
